Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 03/11/2021.
Claims 1 – 10 are currently pending and have been examined in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 1 recites “a detector” , “ a notifier” and “ a controller”.
Note: See also Claims 2, 4, 5, 7 and 8 for “controller”.
	The Specification disclose several controllers encompassing hardware elements at Figures 7, 9 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objection
Claims 1 and 8 objected to because of the following informalities:  
Claim 1 recites, 
a controller that [:]
monitors the work of the worker in the work zone on the basis of the image captured by the monitoring camera,[;] 
determines whether or not the inappropriate work on the work target has been performed by the worker on the basis of a result of monitoring the work and the tracking data stored in the first storage device, [;]
identifies, where it is determined that the inappropriate work on the work target has been performed, the work target on which the inappropriate work has been performed, on the basis of the result, and 49PATENT Att. Dkt. No. TTEC/2346US 
operates, where it is determined that the identified work target has been conveyed to the correction zone, the notifier on the basis of a detection result of the detector. [;]
Each limitation should be followed by a semicolon. Claim 8 is objected to under the same rationale. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
monitors the work of the worker in the work zone on the basis of the image captured by the monitoring camera determines whether or not the inappropriate work on the work target has been performed by the worker on the basis of a result of monitoring the work and the tracking data stored in the first storage device, 
identifies, where it is determined that the inappropriate work on the work target has been performed, the work target on which the inappropriate work has been performed, on the basis of the result, and
operates, where it is determined that the identified work target has been conveyed to the correction zone, the notifier on the basis of a detection result of the detector.

The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities but for the recitation of generic computer components (e.g. a controller (Spec ¶0045, work controller). For example, determining/identifying  abnormal work activity indicating directions are not followed involves managing personal behaviors.  Accordingly, the claim recites an abstract idea of Methods of Organizing Human Activity. 
In addition, the claim encompasses Mental Processes as one is determining/identifying abnormal behavior involves analyzing images.
Independent Claim 10 substantially recites the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to storing inappropriate work information, Claim 3 is directed to displaying inappropriate work information, claim 4is directed to tracking data, Claim 5 is directed to correction information, Claim 6 is directed to work target information, Claim 7 is directed to notifications, Claim 8 is directed to monitoring work target and Claim 9 is directed to identifying a container. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a monitoring camera, a first storage device and a controller. Claim 10 recites the additional elements of a monitoring camera and a storage device. 
For instance, the steps of monitoring through capturing images and detecting work targets is data gathering activity (e.g. extra-solution activity). The steps of determining and identifying inappropriate work behavior involve analyzing data. The steps of notifying when the  inappropriate work is different than work instructions is data analysis and transmission activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the additional element of a monitoring camera, a first storage device and a controller for performing the monitoring, storing, determining, identifying and notifying. As stated above, the additional are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-10 claim are not patent eligible.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ozawa et al. (US2020/0265256) in view of Elazary et al. (US 10558944).
Claim 1:
Ozawa discloses:
A work monitoring system that monitors work of a worker on a work target conveyed from a work zone where the work is performed in accordance with a predetermined work instruction to [a correction zone where the work is corrected], comprising: (see Abstract)
a monitoring camera that captures an image of a behavior of the worker on the work target; (see at least ¶0149, a camera and imaging unit for capturing images of monitored area)
a first storage device that stores tracking data including content of the work instruction for the worker in association with the work target to track the behavior of the worker; (see at least ¶0319-¶0320, worker instruction is stored along with images; see also ¶0368)
a notifier that notifies that inappropriate work different from work designated by the work instruction has been performed on the work target; and (see at least ¶0021, determining if worker procedure has been performed correctly; see also ¶0033-¶0034, thru detection images determining whether a work procedure was performed correctly)
a controller that monitors the work of the worker in the work zone on the basis of the image captured by the monitoring camera, (see at least ¶0149, camera and imaging unit for monitoring worker area; see also ¶0143)
determines whether or not the inappropriate work on the work target has been performed by the worker on the basis of a result of monitoring the work and the tracking data stored in the first storage device, (see at least ¶0319-¶0320, worker instruction is stored along with images; see also ¶0368 see also ¶0033-¶0034, thru detection images determining whether a work procedure was performed correctly)
identifies, where it is determined that the inappropriate work on the work target has been performed, the work target on which the inappropriate work has been performed, on the basis of the result, and(see at least ¶0021, determining if worker procedure has been performed correctly; see also ¶0033-¶0034, thru detection images determining whether a work procedure was performed correctly; see also ¶0141)
While Ozawa discloses the above limitations, Ozawa does not explicitly disclose the following limitations; however, Elazary does disclose:
A work monitoring system that monitors work of a worker on a work target conveyed from a work zone where the work is performed in accordance with a predetermined work instruction to [a correction zone where the work is corrected], comprising
a detector that detects the work target conveyed to the correction zone; (see at least Figure 2 and associated text; see also column 8, lines 1-10, in response to a deviation in an image moving the package to triage location; see also column 7, lines 1-10)
operates, where it is determined that the identified work target has been conveyed to the correction zone, the notifier on the basis of a detection result of the detector. (see at least column 7, lines 22-27, agent is notified of a discrepancy and provided instructions to correct) 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of a worker completing correctly work based on work instructions of  Ozawa with the transferring of an incorrect item to a triage location of Elazary in order to verify correct item are within the package (see Abstract) and to make the work process more efficient by removing items not in alignment with the work instructions. 
	Claim 10 substantially recites the subject matter of Claim 1 and is rejected under the same rationale.
	
Claim 2:
Ozawa and Elazary disclose claim 1. Ozawa further discloses:
further comprising a second storage device that stores inappropriate-work information indicating content of inappropriate work performed on the work target in association with the identified work target, wherein the controller stores, where it is determined that the inappropriate work on the work target has been performed, the inappropriate-work information indicating the content of the inappropriate work performed on the work target in the second storage device in association with the identified work target. (see at least ¶0303-¶0305, determining if assembly work is performed correctly; see also ¶0319-¶0320, worker instruction is stored along with images; see also ¶0368 )

Claim 3:
	While Ozawa and Elazary disclose claim 2, Ozawa does not explicitly disclose the following limitation; however, Elazary does disclose:
further comprising a display device that displays the inappropriate-work information, wherein the controller displays, where it is determined that the identified work target has been conveyed to the correction zone on the basis of the detection result of the detector, the inappropriate-work information stored in the second storage device on the display device. (see at least column 4, lines 45-60, display output of discrepancy; see also column 7, lines 36-47, display message to worker with deviation instructions)
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of a worker completing correctly work based on work instructions of  Ozawa with the transferring of an incorrect item to a triage location of Elazary in order to verify correct item are within the package (see Abstract) and to make the work process more efficient by removing items not in alignment with the work instructions. 

Claim 4:
Ozawa and Elazary disclose claim 2. Ozawa further discloses:
wherein the controller creates, on the basis of the tracking data stored in the first storage device and the inappropriate-work information stored in the second storage device, inappropriate-work correction information indicating content of work for correcting the inappropriate work. (see at least ¶0350, predetermined notifications for erroneous work; see also ¶0382, when incorrect work action is detected system may speak a corrective action)

Claim 5:
While Ozawa and Elazary disclose claim 4, Ozawa does not explicitly disclose the following limitation; however, Elazary does disclose:
further comprising a display device that displays the inappropriate-work information and the inappropriate-work correction information, wherein the controller displays, where it is determined that the identified work target has been conveyed to the correction zone on the basis of the detection result of the detector, the inappropriate-work information stored in the second storage device and the created inappropriate-work correction information on the display device. (see at least column 4, lines 45-60, display output of discrepancy; see also column 7, lines 36-47, display message to worker with deviation instructions)
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of a worker completing correctly work based on work instructions of  Ozawa with the transferring of an incorrect item to a triage location of Elazary in order to verify correct item are within the package (see Abstract) and to make the work process more efficient by removing items not in alignment with the work instructions. 


Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ozawa et al. (US2020/0265256) in view of Elazary et al. (US 10558944) further in view of Farrow et al. (US 2017/0169672).
Claim 6:
	While Owaza and Elazary disclose claim 1, neither explicitly disclose the following limitations; however, Farrow does disclose:
wherein the work target includes a container, a lamp being attached to the container, the work is work of putting an article into the container to which the work instruction has been given, the article being kept in an article box prepared in a work zone, a lamp being attached to the article box, and the work instruction is performed by operations of the lamp attached to the container and the lamp attached to the article box. (see at least Figure 1 and associated text; see also ¶0034, cause container display to remain illuminated and display red when an incorrect inventory occurs)
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of a worker completing correctly work based on work instructions of  Ozawa and the transferring of an incorrect item to a triage location of Elazary with the illuminating contains of Farrow to  provide inventory management containers that can be illuminated to assist in locating the containers in inventory processing operations (see Abstract)

Claim 7:
	While Owaza, Elazary and Farrow disclose claim 6 and Elazary further discloses  wherein the controller operates, where it is determined that the container that is the identified work target has been conveyed to the correction zone on the basis of the detection result of the detector (see at least column 4, lines 45-60, display output of discrepancy; see also column 7, lines 36-47, display message to worker with deviation instructions), neither explicitly disclose the following limitations; however, Farrow does disclose:
[wherein the controller operates, where it is determined that the container that is the identified work target has been conveyed to the correction zone on the basis of the detection result of the detector,] the lamp attached to the container to notify that the inappropriate work has been performed. (see at least Figure 1 and associated text; see also ¶0034, cause container display to remain illuminated and display red when an incorrect inventory occurs)
	 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of a worker completing correctly work based on work instructions of  Ozawa and the transferring of an incorrect item to a triage location of Elazary with the illuminating contains of Farrow to  provide inventory management containers that can be illuminated to assist in locating the containers in inventory processing operations (see Abstract)

Claim 8:
Owaza, Elazary and Farrow disclose claim 6. Owaza further discloses:
wherein the controller monitors, on the basis of an image of a worker who works in the work zone captured by the monitoring camera, whether or not an article is kept in the container of the work target to which the work instruction has been given, determines, where the article is kept in a container of a work target other than the work target to which the work instruction has been given, that inappropriate work has been performed, on the basis of the monitoring result, and identifies the work target in which the article is kept due to the inappropriate work and the work target to which the work instruction has been given. (see at least ¶0319-¶0320, worker instruction is stored along with images; see also ¶0368 see also ¶0033-¶0034, thru detection images determining whether a work procedure was performed correctly)

Claim 9:
Owaza, Elazary and Farrow disclose claim 6,
wherein a radio tag that stores information for identifying the container is attached to the container, and the detector includes a reader that communicates with the radio tag and reads the information stored in the radio tag. (see at least Figures 1 and 15, RFID tag attached to a container; see also ¶0090, communicating with RFID tag)

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Sugimoto et al. (US 2016/035834) discloses monitoring a worker including capturing images and determining if work task is completed. 

 	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683